OPINION — AG — (1) IN THE EVENT OF A NATURAL DISASTER WITHIN THE CONTEXT OF 63 O.S. 1971 683.1 [63-683.1], ET SEQ., THE OKLAHOMA DEPARTMENT OF HIGHWAYS (DEPARTMENT OF TRANSPORTATION), ACTING UNDER THE EMERGENCY RESOURCES MANAGEMENT PLAN PREPARED BY THE OKLAHOMA EMERGENCY RESOURCES PLANNING COMMITTEE, AND ADOPTED BY THE GOVERNOR, WHICH SETS FORTH THE ORGANIZATIONAL STRUCTURE OF STATE RESOURCES AND REQUIRED RESPONSIBILITIES OF THE STATE HIGHWAY DEPARTMENT, CAN RENDER LOCAL ASSISTANCE IN REMOVING DEBRIS FROM ROADS, STREETS OR HIGHWAYS NOT A PART OF THE STATE HIGHWAY SYSTEM AND FROM PRIVATE PROPERTY, IF SUCH LOCAL ASSISTANCE IS NECESSARY IN CARRYING OUT EMERGENCY FUNCTIONS AND RELATED TO THE PUBLIC PEACE, HEALTH AND SAFETY, AND THE PRESERVATION OF LIVES AND PROPERTY OF THE PEOPLE OF THIS STATE. (2) THE PROVISIONS OF 63 O.S. 1971 683.9 [63-683.9], AND REQUIRES THAT SUCH EMERGENCY PROCLAMATION MAY BE MADE BY THE GOVERNOR OR BY CONCURRENT RESOLUTION OF THE LEGISLATURE. (3) IT IS A GENERAL RULE THAT A STATE OFFICER, AGENT, BOARD, COMMISSION, OR POLITICAL SUBDIVISION EXERCISING A GOVERNMENTAL FUNCTION IS NOT, IN THE ABSENCE OF CONSTITUTIONAL OR STATUTORY PROVISION THEREFOR, OFFICIALLY LIABLE FOR HIS OR ITS TORTS. HOWEVER, IT IS APPROPRIATE TO CONSULT PRIVATE COUNSEL FOR ADVICE ON ANY PARTICULAR FACTUAL SITUATION INVOLVING A QUESTION OF POSSIBLE PERSONAL LIABILITY. (4) 63 O.S. 1971 683.13 [63-683.13](A) PROVIDES FOR THE ALLOWANCE OF EMPLOYEES TO RECEIVE WORKMEN'S COMPENSATION AND OTHER BENEFITS IF SUCH EMPLOYEES ARE OTHERWISE COVERED, BUT IS NOT A GRANT TO THOSE NOT PREVIOUSLY COVERED. CITE: 63 O.S. 1971 683.9 [63-683.9], 63 O.S. 1971 683.5 [63-683.5], 69 O.S. 1971 101 [69-101] (NATHAN G. GIGGER)